--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SECURITIES EXCHANGE AGREEMENT




SECURITIES EXCHANGE AGREEMENT (“this Agreement”) dated as of June 27, 2014  by
and between  BETA MUSIC GROUP, INC., a Florida corporation (“BETA”),  VIEWPON
HOLDINGS, INC., a Delaware corporation, (“VIEWPON”) and the individuals whose
names appear on the signature page hereof, each being a shareholder (the
“Shareholders”) of Viewpon.




W I T N E S S E T H:




WHEREAS, as of June 27, 2014 there are 31,302,500 shares of capital stock
of  VIEWPON  (the “ VIEWPON Stock”) all of which are owned beneficially and of
record, by the Shareholders who together own 100% of the issued and outstanding
shares of  VIEWPON Stock, each owning the number of shares set forth opposite
their respective names on the signature page hereof.


WHEREAS, BETA proposes to exchange all of the outstanding shares of VIEWPON   in
exchange for the issuance of an aggregate of 1,900,000 shares of BETA common
stock (“BETA  Stock”) of the issued and outstanding BETA  Stock at a closing
provided for in Section 2 of this Agreement.


WHEREAS, the Board of Directors of BETA and VIEWPON have determined that it is
desirable to effect a plan of reorganization meeting the requirement of Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended and the parties
intend that the issuance of the BETA  Stock and exchange for the VIEWPON  Stock
shall qualify as a “tax free” reorganization as contemplated by the provisions
of the Internal Revenue Code of 1986, as amended.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
parties hereto agree as follows:




ARTICLE 1


ISSUANCE AND EXCHANGE OF SHARES


1.1           Issuance and Exchange.   At Closing to be held in accordance with
the provisions of Article 2 below and subject to the terms and agreements set
forth herein, BETA  agrees to issue each of the Shareholders who agree to,
severally and jointly, to exchange the number of authorized and newly issued
shares of BETA  Stock determined as provided in Section 1.2 below for each share
of VIEWPON  Stock owned by them.  In consideration for the shares of BETA Stock
to be exchanged, the Shareholders each shall deliver to BETA  stock certificates
evidencing their ownership of VIEWPON , together with duly executed stock powers
to effectuate the transfer.


1.2           Exchange Ratio.


 
(a)
At Closing, BETA  shall exchange 0.06069 shares of BETA  Common Stock for each
share of  VIEWPON.  The Common Stock will be issued in accordance with the
distribution shown on the signature page hereof and as full consideration for
the VIEWPON  Stock.



 
(b)
No fractional shares of BETA Stock will be issued to any
Shareholder.  Accordingly, Shareholders who would otherwise be entitled to
receive fractional shares of BETA Stock will, upon surrender of their
certificate representing the fractional shares of VIEWPON Stock, receive a full
share if the fractional share exceeds fifty percent (50%) and if the fractional
share is less than fifty percent (50%) the fractional share shall be canceled.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(c)
An aggregate of 1,900,000 shares of BETA Stock shall be exchanged by and issued
to all of the VIEWPON Shareholders.





ARTICLE 2


CLOSING


 
2.
Closing.



The consummation of the exchange by the Shareholders (the Closing”) shall occur
at the offices of VIEWPON, 8 Bertero Square Alameda, CA 94501  on the June 27,
2014, or at such other place and/or on such other time and date as the parties
may agree upon (the “Closing Date”).  If the Closing fails to occur by June 30,
2014 , or by such later date to which the Closing may be extended as provided
hereinabove, this Agreement shall automatically terminate, all parties shall pay
their own expenses incurred in connection herewith, and no party hereto shall
have any further obligations hereunder; provided, however, that no such
termination shall constitute a waiver by any party or parties which is/are not
in default of any of its or their respective representations, warranties or
covenants if any other party or parties is in default of any of its or their
respective representations, warranties or covenants under this Agreement.  At
the Closing, as conditions thereto:


2.1           Deliveries by BETA .


BETA  shall deliver, or cause to be delivered to the Shareholders:


 
(a)
As soon after the Closing as is feasibly possible and no later than June 30,
2014 , certificates for the shares of BETA  Stock being exchanged for their
respective accounts, in form and substance reasonably satisfactory to the
Shareholders;  counsel;



 
2.2
Shareholders’ Deliveries.



 
The Shareholders shall deliver to BETA :



 
(a)
A stock certificate or certificates evidencing the ownership of each
Shareholder, of all shares of VIEWPON  Stock currently owned by them,
respectively, duly endorsed for transfer to BETA ; and



2.3           VIEPON DELIVERIES


 
(a)
All books and records of whatever kind or nature, including but not limited to
financial statements, tax returns, board minutes, shareholder minutes, material
contracts.  The certificates, resolutions and opinions specified in Article 5
below.





ARTICLE 3


REPRESENTATIONS OF ALL SHAREHOLDERS


All of the Shareholders hereby represent and warrant to BETA  as follows (it
being acknowledged that BETA is entering into this Agreement in material
reliance upon each of the following representations and warranties, and that the
truth and accuracy of each, as evidenced by their signature set forth on the
signature page, constitutes a condition precedent to the obligations of
BETA  hereunder):


 
2

--------------------------------------------------------------------------------

 
3.1           Ownership of Stock.  The Shareholders are the lawful owners of the
shares of VIEWPON Stock to be transferred to BETA free and clear of all
preemptive or similar rights, liens, encumbrances, restrictions and claims of
every kind  and the delivery to BETA  of the VIEWPON   Stock pursuant to the
provisions of this Agree­ment will transfer to BETA valid title thereto, free
and clear of all liens, encumbrances, restrictions and claims of every
kind.  All of the shares of  VIEWPON  Stock to be exchanged herein have been
duly authorized and validly issued and are fully paid and nonassessable.


3.2           Authority to Execute and Perform Agreement; No Breach.  Each
Shareholder has the full legal right and power and all authority and approval
required to enter into, execute and deliver this Agreement, and to sell, assign,
transfer and convey the  VIEWPON  Stock and to perform fully their respective
obligations hereunder.  This Agreement has been duly executed and delivered by
each Shareholder and, assuming due execution and delivery by, and enforceability
against, BETA, constitutes the valid and binding obligation of each Shareholder
enforceable in accordance with its terms, subject to the qualifications that
enforcement of the rights and remedies created hereby is subject to (i)
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors, and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  No approval or consent of, or filing with, any
governmental or regulatory body, and no approval or consent of, or filing with,
any other person is required to be obtained by the Shareholders or in connection
with the execution and delivery by the Shareholders of this Agreement and
consummation and performance by them of the transactions contemplated hereby.


The execution, delivery and performance of this Agreement by each Shareholder
and the consummation of the transactions contemplated hereby in accordance with
the terms and conditions hereof by each Shareholder will not:


 
(a)
violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
a Shareholder is a party or by or to which any of the properties and assets of
any of the Shareholders may be bound or subject;



 
(b)
violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which a Shareholder or the
securities, assets, properties or business of any of them is bound; or



(c)           violate any statute, law or regulation.


3.3           Securities Matters.


 
(a)
The Shareholders have been advised that the BETA  Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities act in reliance on exemptions there­from.



 
(b)
The BETA Shares are being acquired solely for each Shareholder’s own account,
for investment and are not being acquired with a view to or for the resale,
distribution, subdivision or fractionalization thereof, the Shareholders have no
present plans to enter into any such contract, undertaking, agreement or
arrangement and each Shareholder further understands that the BETA  Shares, may
only be resold pursuant to a registration statement under the Securities Act, or
pursuant to some other available exemption;



 
(c)
The Shareholders acknowledge, in connection with the exchange of the BETA
Shares, that no representation has been made by representatives of BETA
regarding its business, assets or prospects other than that set forth herein and
that each is relying upon the information set forth in the filings made by
BETA  pursuant to Section 13 of the Securities Exchange Act of 1934, as amended
and such other representations and warranties as set forth in this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
The Shareholders acknowledge that they are either an “accredited investor”
within the meaning of Regulation D under the Securities Act or they have
sufficient knowledge and experience in financial matters to be capable of
evaluating the merits and risks of exchanging their  VIEWPON  Shares for
BETA  Shares and they are able to bear the economic risk of the transactions
contemplated hereby.



 
(e)
The Shareholders agree that the certificate or certificates representing the
BETA  Shares will be inscribed with substantially the following legend:





“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THESE SECURITIES UNDER THE SECURITIES ACT OF 1933 OR
AN OPINION SATISFACTORY TO BETA ’ COUNSEL THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT.”




ARTICLE 4


REPRESENTATIONS OF VIEWPON AND ITS OFFICERS AND DIRECTORS


VIEWPON and its officers and directors hereby represent and warrant to BETA  as
follows:


4.1           Existence and Good Standing.  VIEWPON  is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.   VIEWPON has the power to own or lease its properties and assets and
to carry on its business as now being conducted.   VIEWPON is duly qualified to
do business and is in good standing in all jurisdictions where required.


4.2           Capital Stock.  VIEWPON has an authorized capitali­zation
consisting of 50,000,000 shares of Common Stock, of which 31,302,500 shares are
issued and outstanding. All such outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable.  There are no
outstanding op­tions, warrants, rights, calls, commitments, conversion rights,
rights of exchange, plans or other agreements, commitments or arrangements of
any character providing for the purchase, sub­scription, issuance or sale of any
shares of the capital stock of VIEWPON, other than the exchange of
the  VIEWPON  Shares as contemplated by this Agreement.


4.3           Financial Statements and No Material Changes.   Annexed hereto as
Schedule 4.3 are the balance sheets of VIEWPON ; (the “Financial Statements”).


The Financial Statements were  prepared from the books and records of VIEWPON,
and contain the footnotes which would be required in audited financial
statements, present fairly the financial position, assets and liabilities
of  VIEWPON  and the results of its operations, for the respective periods
indicated and reflect all necessary accruals, all in conformity with generally
accepted accounting principles (“GAAP”) applied on a consistent basis.  The
Financial Statements contain all adjustments (consisting of only normal
recurring accruals) required to be made by GAAP, subject to normal year-end
adjustments.


Since December 31, 2013  there has been (a) no material adverse change in the
assets or liabilities, or in the business or condition, financial or otherwise,
or in the results of operations or prospects, of  VIEWPON  whether as a result
of any legislative or regulatory change, revocation of any license or rights to
do business, fire, explosion, accident, casualty, labor trouble, flood, drought,
riot, storm, condemnation or act of God or other public force or otherwise and
(b) no material adverse change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operations or
prospects, of VIEWPON  and to the best knowledge, information and belief
of  VIEWPON, no fact or condition exists or is contemplated or threatened which
might cause such a change in the future.


 
4

--------------------------------------------------------------------------------

 
4.4           Books and Records.  The minute books of  VIEWPON, all the contents
of which have been previously made available to BETA and their representatives,
contain accurate records of all meetings of, and corporate action taken by
(including action taken by written consent) the shareholders and Board of
Directors of  VIEWPON.  VIEWPON does not have any of its respective records,
systems, controls, data or information recorded, stored, maintained, operated or
otherwise wholly or partly dependent upon or held by any means (including any
electronic, mechanical or photographic process, whether computerized or not)
which (including all means of access thereto and therefrom) are not under the
exclusive ownership and direct control of  VIEWPON .


4.5           Title to Properties; Encumbrances.


 
(a)
VIEWPON has good, valid and marketable title to (a) all of its properties and
assets (real and personal, tangible and intangible), including, without
limitation, all of the properties and assets reflected in the balance sheet
included as part of the Financial Statements, except as indicated in the
Schedules hereto; and (b) all of the properties and assets pur­chased
by  VIEWPON since the date of the Financial Statements all of which purchases as
of a date not more than two days prior to the date of this Agreement, have been
set forth on Schedule 4.5 attached hereto; in each case subject to no
encumbrance, lien, charge or other re­striction of any kind or character, except
for (i) liens reflected in the balance sheet, included as part of the Financial
Statements; (ii) liens consisting of zoning or planning restrictions,
ease­ments, permits and other restrictions or limitations on the use of real
property or irregularities in title thereto which do not materially detract from
the value of, or impair the use of, such property by  VIEWPON in the operation
of its business; (iii) liens for current taxes, assessments or governmental
charges or levies on property not yet due and delinquent; and (iv) liens
described on Schedule 4.5 attached hereto (liens of the type described in clause
(i), (ii) and (iii) above are hereinafter sometimes referred to as “Permitted
Liens”).



 
(b)
The rights, properties and other assets presently owned, leased or licensed, by
VIEWPON reflected on the balance sheet included in the Financial Statements or
acquired since the date of the Financial Statement include all rights,
properties and other assets necessary to permit  VIEWPON to conduct its business
in the same manner as its business has heretofore been conducted.  All such
properties and assets owned or leased by VIEWPON are in satisfactory condition
and repair, other than ordinary wear and tear.



 
No structure or improvement on the real property leased by VIEWPON, whether now
existing or intended to be constructed pursuant to existing plans and
specifica­tions, violates, or if completed would violate, any applicable zoning
or building regulations or ordinances or similar federal, state or municipal
law.



4.6           Leases.  Schedule 4.6 attached hereto, contains an accurate and
complete list and description of the terms of all leases to which either VIEWPON
or any of its subsidiaries is a party (as lessee or lessor).  Each lease set
forth on Schedule 4.6 (or required to be set forth on Schedule 4.6) is in full
force and effect; all rents and additional rents due to date on each such lease
have been paid; in each case, the lessee has been in peaceable possession since
the commencement of the original term of such lease and is not in default
thereunder and no waiver, indulgence or postponement of the lessee’s obligations
thereunder has been granted by the lessor; and there exists no event of default
or event, occur­rence, condition or act (including the consummation of the
trans­actions contemplated hereby) which, with the giving of notice, the lapse
of time or the happening of any further event or condition, would become a
default under such lease.  Neither VIEWPON nor any of its subsidiaries has
violated any of the terms or conditions under any such lease in any material
respect, and, to the best knowledge, information and belief of VIEWPON , all of
the cove­nants to be performed by any other party under any such lease have been
fully performed.  The property leased by VIEWPON or any of its subsidiaries is
in a state of good maintenance and repair and is adequate and suitable for the
purposes for which it is presently being used.


 
5

--------------------------------------------------------------------------------

 
4.7           Material Contracts.  Neither  VIEWPON nor its subsidiaries has nor
is bound by:


 
(a)
any agreement, contract or commitment relating to the employment of any person
by VIEWPON or its subsidiaries, or any bonus, deferred compensation, pension,
profit sharing, stock option, employee stock purchase, retirement or other
employee benefit plan;



 
(b)
any agreement, indenture or other instrument which contains restrictions with
respect to payment of divi­dends or any other distribution in respect of its
capital stock;



 
(c)
any loan or advance to, or investment in, any individual, partnership, joint
venture, corporation, trust, unincorporated organization, government or other
entity (each a “Person”) or any agreement, contract or commitment relating to
the making of any such loan, advance or investment;



 
(d)
any guarantee or other contingent liability in respect of any indebtedness or
obligation of any Person (other than the endorsement of negotiable instruments
for collection in the ordinary course of business);



 
(e)
any management service, consulting or any other similar type contract;



 
(f)
any agreement, contract or commitment limiting the freedom of VIEWPON or any
subsidiary to engage in any line of business or to compete with any Person;



 
(g)
any agreement, contract or commitment not entered into in the ordinary course of
business which involves $10,000 or more and is not cancelable without penalty or
premium within 30 days; or



 
(h)
any agreement, contract or commitment which might reasonably be expected to have
a potential adverse impact on the business or operations of VIEWPON or any
subsidiary; or



 
(i)
any agreement, contract or commitment not reflected in the Financial Statement
under which VIEWPON or any subsidiary is obligated to make cash payments of, or
deliver products or render services with a value greater than $10,000
individually or $30,000 in the aggregate, or receive cash payments of, or
receive products or services with a value greater than $10,000 individually or
$30,000 in the aggregate, and any other agreement, contract or commitment which
is material to the conduct of the business of VIEWPON.



Each contract or agreement set forth on Schedule 4.7 (or not required to be set
forth on Schedule 4.7) is in full force and effect and there exists no default
or event of default or event, occurrence, condition or act (including the
consummation of the transactions contemplated hereby) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default or event of default thereunder. Neither VIEWPON nor any
subsidiary has violated any of the terms or conditions of any contract or
agreement set forth on Schedule 4.7 (or not required to be set forth on Schedule
4.7) in any material respect, and, to the best knowledge, information and belief
of VIEWPON, all of the covenants to be performed by any other party thereto have
been fully performed.  Except as set forth on Schedule 4.7, the consummation of
the transactions contemplated hereby does not constitute an event of default (or
an event, which with notice or the lapse of time or both would constitute a
default) under any such contract or agreement.


 
6

--------------------------------------------------------------------------------

 
4.8           Restrictive Documents.  Neither VIEWPON nor any subsidiary, nor
Shareholder is subject to, or a party to, any charter, by-law, mortgage, lien,
lease, license, permit, agreement, contract, instrument, law, rule, ordinance,
regulation, order, judgment or decree, or any other restriction of any kind or
character, which could material­ly adversely affect the business practices,
operations or condi­tion of VIEWPON or any of its assets or property (“VIEWPON’s
Property”, which for the purposes of this Agreement includes the assets and
property of all of VIEWPON’s subsidiaries), or which would prevent consummation
of the transactions contemplated by this Agreement, compliance by the
Shareholders with the terms, conditions and provisions hereof or the continued
operation of “VIEWPON’s Business” after the date hereof or the Closing Date (as
hereinafter defined) on substantially the same basis as heretofore operated or
which would restrict the ability of VIEWPON to conduct business in any area.


4.9           Litigation.   There is no action, suit, proceeding at law or in
equity, arbitration or administrative or other proceeding by or before (or to
the best knowledge, information and belief of the officers and directors  any
investigation by) any governmen­tal or other instrumentality or agency, pending,
or, to the best knowledge, information and belief of VIEWPON or any subsidiary,
threatened, against or affecting VIEWPON or any subsidiary, or any of their
respective properties or rights, or against  any officer, director or employee
of a Principal Shareholder other than such items which are insignificant and
immaterial and which do not adversely affect (i) the right or ability of
VIEWPON’s Business to carry on business as now conducted; (ii) the condition,
whether financial or otherwise, or properties of VIEWPON; or (iii) the
consummation of the transactions contemplated hereby and the Shareholders do not
know of any valid basis for any such action, proceeding or investigation.  There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, governmental or regulatory body or arbitration tribunal by which either
the Principal Shareholders or VIEWPON, or any officer, director or employee of
VIEWPON, or the securities, assets, properties or business of any of them is
bound, other than any such items which are insignificant and immaterial and
which do not and will not adversely affect (i) the right of VIEWPON to carry on
its business as now conducted and as proposed to be conducted by  BETA after the
con­summation of the transactions contemplated by this Agreement; (ii) the
condition, whether financial or otherwise, or properties of VIEWPON; or (iii)
the consummation of the transactions contemplated hereby.


4.10           Taxes.  VIEWPON and each of its subsidiaries has filed or caused
to be filed, within the times and within the manner prescribed by law, all
federal, state, local and foreign tax returns and tax reports which are required
to be filed by, or with respect to, VIEWPON.  Such returns and reports reflect
accurately all liability for taxes of VIEWPON  for the periods covered
thereby.  All federal, state, local and foreign income, profits, franchise,
employment, sales, use, occupancy, excise and other taxes and assessments, stock
and transfer taxes (including interest and penalties) payable by, or due from,
VIEWPON and each of its subsidiaries, have been fully paid and fully provided
for in the books and financial statements of VIEWPON.  No examination of any tax
return of VIEWPON or of its subsidiaries, is currently in progress.  There are
no outstanding agreements or waivers extending the statutory period of
limitation applicable to any tax return of VIEWPON.  Schedule 4.10 attached
hereto lists all tax sharing contracts, agreements or arrangements to which
VIEWPON is a party and all such contracts, agreements and arrangements have been
termi­nated prior to the Closing Date with no liability or obligation to
VIEWPON.


4.11           Liabilities.  VIEWPON on a consolidated basis has no outstanding
claims, liabilities or indebtedness, contingent or otherwise, which are not
properly reflected in the Financial Statements in a manner consistently with
past practice, other than liabilities incurred subsequent to the Financial
Statement date in the ordinary course of business not exceed­ing $10,000
individually or $30,000 in the aggregate; the reserves reflected in the
Financial Statements are adequate, appro­priate and reasonable.  VIEWPON is not
in default in respect of the terms or conditions of any indebtedness.


4.12           Insurance.  Set forth on Schedule 4.12, attached hereto, is a
brief description of insurance policies (specifying the insurer, the policy
number or coverage note number with respect to binders and the amount of any
deductible, describing the pending claims if such claims exceed the applicable
policy lim­its, setting forth the aggregate amount paid out by the insurer under
each policy from December 31,2011, through the date hereof and the aggregate
limit, if any, of the insurer’s liability thereunder) which VIEWPON and any of
its subsidiaries maintain with respect to its business, properties or
employees.  Such policies are valid, binding and enforceable in accordance with
their terms and are in full force and effect and are free from any right of
termination on the part of the insurance carriers.  Such policies, with respect
to their amounts and types of coverage, are adequate to insure fully against
risks to which VIEWPON and any of its subsidiaries and their respective property
and assets are normally exposed in the operation of their businesses.  Neither
VIEWPON nor any of its subsidiaries is in default with respect to any material
provision in any such policy or binder and has not failed to give any notice or
present any claim under any such policy or binder in due and timely fashion, and
neither VIEWPON nor any of its subsidiaries has received any notice of
cancellation or non-renewal with respect to any such policy or binder.  Except
for claims set forth on Schedule 4.12, there are no outstanding unpaid claims
under any such policy or binder which have gone unpaid for more than 45 days or
as to which the carrier has disclaimed liability.


 
7

--------------------------------------------------------------------------------

 
 
4.13           Intellectual Property Rights
 
 
 (a)
Intellectual Property Assets

 
VIEWPON  owns all intellectual property rights of the Assets   including but not
limited to:
 
 
(1)
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
 
(2)
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
 
(3)
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
 
(4)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Company as licensee or licensor
(collectively, the “Trade Secrets”).

 
 
(b)
      Intellectual Property and Know-How Necessary for the Business

 
VIEWPON is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, and has the right to use
without payment to a third party  all the Intellectual Property Assets.  All
former and current employees and contractors of VIEWPON have executed written
contracts, agreements or other undertakings with VIEWPON that assign all rights
to any inventions, improvements, discoveries, or information relating to the
Assets to VIEWPON.  No employee, director, officer or shareholder of
VIEWPON  owns directly or indirectly in whole or in part, any Intellectual
Property Asset which VIEWPON is presently using or which is necessary for the
conduct of its business.
 
 
Patents

 
VIEWPON  does not hold any right, title or interest in and to any Patent and
VIEWPON  has not filed any patent application with any third party.  To the best
knowledge of VIEWPON, none of the Assets to be conveyed infringes on any patent
or other proprietary night of any other person or entity.
 
 
Trade Secrets

 
VIEWPON has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  VIEWPON  has good title and an
absolute right to use the Trade Secrets.  The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of VIEWPON, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of VIEWPON.  No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.
 
 
8

--------------------------------------------------------------------------------

 
4.14           Compliance with Laws.  Neither VIEWPON  nor any of its
subsidiaries, nor to the knowledge of VIEWPON , the Principal Shareholders, any
officer, director or employee of VIEWPON  or any of its subsidiaries is in
violation of any applicable order, judgment, injunction, award or decree,
related to, arising out of or affecting the business or operations of VIEWPON or
any of its subsidiaries or their respective properties or assets.  Neither the
Principal Shareholders, VIEWPON  nor any of its subsidiaries, nor to the
knowledge of VIEWPON, any officer, director or employee of either  VIEWPON or
any of its subsidiaries is in violation of any federal, state, local or foreign
law, ordi­nance, regulation or any other requirement of any governmental or
regulatory body, court or arbitrator (including, without limita­tion, laws
relating to the environment and OSHA and the Americans with Disabilities Act)
other than insignificant or immaterial violations which do not and will not
adversely affect (i) VIEWPON’s Business or Property; (ii) the business proposed
to be conducted by BETA  after the consummation of the transactions contemplated
by this Agreement; or (iii) the consummation of the transactions contemplated by
this Agreement.  Each permit, license, order or approval of any governmental or
regulatory body or other applica­ble authority (“Permits”) that is material to
the conduct of VIEWPON’s Business is in full force and effect, no violations are
or have been recorded in respect of any permit and no proceeding is pending or,
to the knowledge of the Principal Shareholders or VIEWPON, threatened, to revoke
or limit any Permit, which revocation or limitation could have an adverse effect
on VIEWPON’s Business or Property or the business to be conducted by BETA  after
the consummation of the transactions contemplated by this Agreement.  Schedule
4.14 contains a list of all Permits.  Except as set forth on Schedule 4.14, no
approval or consent of any person is needed in order that the Permits continue
in full force and effect following the consummation of the transactions
contemplated by this Agreement.


4.15           Employment Relations.


 
(a)
VIEWPON and each of its subsidiaries is in compliance with all Federal, state or
other applicable laws, domestic or foreign, respecting employment and employment
practices, terms and condi­tions of employment and wages and hours, and has not
and is not engaged in any unfair labor practice;



 
(b)
no unfair labor practice complaint against VIEWPON or any of its subsidiaries is
currently pending before the National Labor Relations Board nor has such a
complaint been pending in the last two years;



 
(c)
there is no labor strike, dispute, slowdown or stoppage actually pending or
threatened against or involving VIEWPON or any of its subsidiaries nor has one
existed during the last two years;



 
(d)
no representation question exists respecting the employees of VIEWPON or any of
its subsidiaries;



 
(e)
no grievance which might have an adverse effect upon VIEWPON or any of its
subsidiaries or the conduct of VIEWPON ’s Business exists, no arbitration
proceeding arising out of or under any collective bargaining agreement is
pending and no claim therefor has been asserted;



 
(f)
Neither VIEWPON nor any of its subsidiaries is a party to, nor does there
otherwise exist, any union, collective bargaining agreement or similar agreement
with respect to the  employees of VIEWPON or any of its subsidiaries and no
collective bargaining agreement or similar agreement is currently being
negotiated by VIEWPON  or any of its subsidiaries; and



 
(g)
Neither VIEWPON nor any of its subsidiaries has experienced any labor difficulty
during the last two years.  There has not been, and to the best knowledge,
information and belief of the Principal Shareholders there will not be, any
adverse change in relations with employees of VIEWPON or any of its subsidiaries
as a result of any announcement of the transactions contemplated by this
Agreement.



 
9

--------------------------------------------------------------------------------

 
4.16           Employee Benefit Plans.


VIEWPON does not have an employee welfare benefit plan (an “Employee Welfare
Plan”), as defined in Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and is not a member of a controlled group of
organizations within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended, (the “Code”). VIEWPON does not
maintain an employee pension benefit plan.
 
4.17           Environmental Laws and Regulations.


 
(a)
Neither VIEWPON  nor any of its subsidiaries has generated, transported or
disposed of any hazardous material (defined below) during the past three years.



 
(b)
Neither VIEWPON  nor any of its subsidiaries has Hazardous Materials at any site
or facility owned or operated presently or at any previous time by VIEWPON  or
any of its subsidiaries.



4.18           Interests in Clients, Suppliers, Etc.  At closing and in
accordance with the respective employment agreement, except as set forth on
Schedule 4.18 attached hereto, as of the date of closing no officer or director
of VIEWPON  or any of its subsidiaries possesses, directly or indirectly, any
financial interest in, or is a director, officer or employee of, any
corporation, firm, association or business organization which is a client,
supplier, customer, lessor, lessee, or competitor or potential competitor of
VIEWPON.


4.19  Reserved


4.20           No Changes Since Financial Statement Date.  Since the Financial
Statement date, VIEWPON  has not on a consolidated basis:


 
(a)
incurred any liability or obligation of any nature (whether accrued, absolute,
contingent or otherwise), except liabilities and obligations in the ordinary
course of business and consistent with past practice, resulting in an increase
for the liabilities shown on the Financial Statement of more than $200,000 in
the aggregate;



 
(b)
permitted any of its assets to be subjected to any mortgage, pledge, lien,
security interest, encumbrance, restriction or charge of any kind (other than
Permitted Liens);



 
(c)
sold, transferred or otherwise disposed of any assets except inventory sold in
the ordinary course of busi­ness and consistent with past practice;



 
(d)
made any single capital expenditure or commitment therefor, in excess of $5,000
or made aggregate capital expenditures and commitments therefor in excess of
$15,000;



 
(e)
declared or paid any dividend or made any distribution on any shares of its
capital stock, or redeemed, purchased or otherwise acquired any shares of its
capital stock or any option, warrant or other right to purchase or acquire any
such shares;



 
(f)
made any bonus or profit sharing distribution or pay­ment of any kind;



 
(g)
increased its indebtedness for borrowed money, or made any loan to any Person;



 
(h)
written off as uncollectible any notes or accounts receivable, except immaterial
write-downs or write-offs in the ordinary course of business and consistent with
past practice which do not exceed $10,000 in the aggregate charged to applicable
reserves, and none of which individually or in the aggregate is material to
VIEWPON  on a consolidated basis;

 
 
10

--------------------------------------------------------------------------------

 
 
 
(i)
granted any increase in the rate of wages, salaries, bonuses or other
remuneration or benefits of any executive employee or other employees or
consultants, and no such increase is customary on a periodic basis or required
by agreement or understanding;



 
(j)
canceled or waived any claims or rights of substantial value;



 
(k)
made any change in any method of accounting or auditing practice;



 
(l)
otherwise conducted its business or entered into any transaction, except in the
usual and ordinary manner and in the ordinary course of business and consistent
with past practices;



 
(m)
paid, discharged or satisfied any claims, liabilities or obligations (absolute,
accrued, contingent or otherwise) other than the payment, discharge or
satisfaction in the ordinary course of business and consistent with past
practice of liabilities and obligations reflected and reserved against in
VIEWPON ’s Financial Statements or incurred in the ordinary course of business
and consistent with past practice since the Financial Statement date;



 
(n)
paid, loaned or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible to, or
entered into any agreement or arrangement of any kind with, any of its officers,
directors or shareholders or any affiliate or associate of its officers,
directors or shareholders, except compensation to officers at rates not
exceeding the rate of compensation in effect as of the Financial Statement date;



 
(o)
suffered any material adverse changes in its working capital, financial
condition, assets, liabilities (absolute, accrued, contingent or otherwise),
reserves, business operations or prospects; or



 
(p)
agreed, whether or not in writing, to do any of the foregoing.



           4.21           Certain Business Practices.  No officer, director,
shareholder, employee, agent or other representative of VIEWPON  or any of its
subsidiaries, or any person acting on behalf of VIEWPON, has directly or
indirectly, within the past two years, given or agreed to give any illegal,
unethical or improper gift or similar benefit to any customer, supplier,
governmental employee or other person who is or may be in a position to help or
hinder VIEWPON  or any of its subsidiaries in connection with an actual or
proposed transaction.


4.22           Subsidiaries.  Attached as Exhibit 4.22 are the subsidiaries of
VIEWPON.  Except as set forth in Exhibit 4.22  Viewpon has no subsidiaries or
interest in any corporation, partnership, joint venture or other entity.


4.23           Disclosure.  Neither this Agreement, nor the Financial Statements
referred to in Section 4.3 hereof, any Schedule, Exhibit or certificate attached
hereto or delivered in accordance with the terms hereof or any document or
statement in writing which has been supplied by or on behalf of
the  Shareholders or by or on behalf of any of VIEWPON ’s directors or officers
in connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact, or omits any statement of a material fact
necessary in order to make the statements contained herein or therein not
misleading.  There is no fact known to the officers and directors  or
VIEWPON  which could materially and adversely affect the business, prospects or
financial condition of VIEWPON  or any of its subsidiaries or their respective
properties or assets, which has not been set forth in this Agreement, the
Financial Statements referred to in Section 4.3 hereof (including the footnotes
thereto), any Schedule, Exhibit or certificate attached hereto or delivered in
accordance with the terms hereof or any document or statement in writing which
has been supplied by or on behalf of the Shareholder or by or on behalf of any
of VIEWPON ’s directors or officers in connection with the transactions
contemplated by this Agreement.


 
11

--------------------------------------------------------------------------------

 
4.24           Broker’s or Finder’s Fees.  No agent, broker, person or firm
acting on behalf of the Principal Shareholders or VIEWPON  is, or will be,
entitled to any commission or broker’s or finder’s fees from any of the parties
hereto, or from any Person controlling, controlled by or under common control
with any of the parties hereto, in connection with any of the transactions
contemplated by this Agreement.


4.25           Copies of Documents.  The officers and directors  have caused to
be made available for inspection and copying by BETA  and its advisers, true,
complete and correct copies of all documents referred to in this Article 3 or in
any Schedule attached hereto.


ARTICLE 5


REPRESENTATIONS OF BETA


BETA  represents, warrants and agrees as follows:


5.1           Organization and Corporate Power.   BETA  is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida, and is duly qualified and in good standing to do business as a foreign
corporation in each jurisdiction in which such qualification is required and
where the failure to be so qualified would have a materially adverse effect upon
BETA.  BETA  has all requisite corporate power and authority to conduct its
business as now being conducted and to own and lease the properties which it now
owns and leases. BETA ’ Articles of Incorporation as amended to date, certified
by the Florida Secretary of State, and the By-laws of BETA as amended to date,
certified by the President and the Secretary of BETA, which have been delivered
to the Shareholders prior to the execution hereof, are true and complete copies
thereof as in effect as of the date hereof.


5.2           Authorization.   BETA  has full power, legal capacity and
authority to enter into this Agreement, to execute all attendant documents and
instruments necessary to consummate the transaction herein con­templated, and to
exchange the BETA  Shares with the Shareholders, and to perform all of its
obligations hereunder.  This Agreement and all other agreements, documents and
instruments to be executed in connection herewith have been effectively
authorized by all necessary action, corporate or otherwise, on the part of BETA,
which authorizations remain in full force and effect, have been duly executed
and delivered by BETA, and no other corporate proceedings on the part of
BETA  are required to authorize this Agreement and the transactions contemplated
hereby, except as specifically set forth herein.  This Agreement constitutes the
legal, valid and binding obligation of BETA and is enforceable with respect to
BETA  in accordance with its terms, except as enforcement hereof may be limited
by bankruptcy, insolvency, reorganization, priority or other laws or court
decisions relating to or affecting generally the enforcement of creditors’
rights or affecting generally the availability of equitable remedies.  Neither
the execution and delivery of this Agreement, nor the consummation by BETA  of
any of the transactions contemplated hereby, or compliance with any of the
provisions hereof, will (i) conflict with or result in a breach or, violation
of, or default under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, lease, credit agreement or other agreement,
document, instrument or obligation (including, without limitation, any of its
charter documents) to which BETA  is a party or by which BETA  or any of its
assets or properties may be bound, or (ii) violate any judgment, order,
injunction, decree, statute, rule or properties of BETA.  No authorization,
consent or approval of any public body of authority or any third party is
necessary for the consummation by BETA  of the transactions contemplated by this
Agreement.


5.3           Capitalization.   The authorized capital stock of BETA consists of
300,000,000 shares of common stock, par value $0.01 per share.   As of the June
27, 2014  there are approximately 67,000,000  and as after the Closing there
will be 68,900,000  shares of BETA’ Common Stock issued and outstanding.  No
shares of Preferred Stock are now or will, at the time of closing be issued and
outstanding.  All of the outstanding shares of BETA’ Common Stock have been, and
all of BETA’ Common Stock to be issued and sold to each Shareholder pursuant to
this Agreement, when issued and delivered as provided herein will be duly
authorized, validly issued, fully paid and non-assessable and free of preemptive
or similar rights.  Except as set forth on Schedule 5.3 there are no options,
warrants, rights, agreements or commitments of any character obligating BETA
contingently or otherwise to issue any shares or to register any shares of its
capital stock under any applicable federal or state securities laws.


 
12

--------------------------------------------------------------------------------

 
5.4           Financial Statements.


 
(a)
BETA’ financial statements contained in its filing for the period ending  March
31, 2014, its latest filing made with the SEC, ( “BETA ’ Financial Statements”)
are complete in material respects and have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated. BETA’ Financial Statements accurately set out
and describe the financial condition and operating results of  BETA  as of the
dates, and for the periods indicated therein, subject to normal year-end audit
adjustments.  Except as set forth in BETA’ Financial Statements, BETA has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to March 31, 2014 and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
BETA’ Financial Statements. BETA maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
generally accepted accounting principles.



 
(b)
The audited balance sheet of BETA as of December 31, 2013 and related income
statement for the three months ended March 31, 2014 (the “BETA’ Interim
Financial Statements”) are annexed hereto as Schedule 5.4. BETA’ Interim
Financial Statements were carefully prepared from the books and records of BETA,
and although BETA’ Interim Financial Statements are not audited and do not
contain the footnotes which would be required in audited financial statements,
present fairly the financial position, assets and liabilities of BETA  and the
results of its operations, for the respective periods indicated and reflect all
necessary accruals, all in conformity with GAAP applied on a consistent
basis.  The Financial Statements contain all adjustments (consisting of only
normal recurring accruals) required to be made by GAAP, subject to normal
year-end adjustments.



 
(c)
Except as set forth in Schedule 5.4, since December 31, 2013  there has been (i)
no material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of BETA  whether as a result of any legislative or regulatory change, revocation
of any license or rights to do business, fire, explosion, accident, casualty,
labor trouble, flood, drought, riot, storm, condemnation or act of God or other
public force or otherwise and (ii) no material adverse change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operations or prospects, of BETA and to the best knowledge,
information and belief of BETA, no fact or condition exists or is contemplated
or threatened which might cause such a change in the future.



5.5           Subsidiaries.  Except as disclosed in Beta’s filings with the SEC,
BETA  has no subsidiaries and no investments, directly or indirectly, or other
financial interest in any other corporation or business organization, joint
venture or partnership of any kind.


5.6.           Absence of Undisclosed Liabilities.   Except as and to the extent
reflected or reserved against in the most recent balance sheet included in the
BETA’ Financial Statements, BETA has no liability(s) or obligation(s) (whether
accrued, to become due, contingent or otherwise) which individually or in the
aggregate could have a materially adverse effect on the business, assets,
properties, condition (financial or otherwise) or prospects of BETA.  Except as
disclosed on Schedule 5.6 hereto, there are no material changes in the business
of BETA.  At Closing, after giving effect to the Split-Off Agreement, BETA shall
have no assets and no liabilities.


5.7           No Pending Material Litigation or Proceedings.  Except as set
forth on Schedule 5.7, there are no actions, suits or proceedings pending or, to
the best of BETA’ knowledge, threatened against or affecting BETA (including
actions, suits or proceedings where liabilities may be adequately covered by
insurance) at law or in equity or before or by any federal, state, municipal or
other governmental department, commission, court, board, bureau, agency or
instrumentality, domestic or foreign, or affecting any of the officers or
directors of BETA in connection with the business, operations or affairs of
BETA, which might result in any adverse change in the business, properties or
assets, or in the condition (financial or otherwise) of BETA, or which might
prevent the sale of the transactions contemplated by this Agreement. BETA is not
subject to any voluntary or involuntary proceeding under the United States
Bankruptcy Code and has not made an assignment for the benefit of creditors.


 
13

--------------------------------------------------------------------------------

 
5.8           Disclosure.   Neither this Agreement, nor any certificate,
exhibit, or other written document or statement, furnished to the Shareholders
by BETA in connection with the transactions contemplated by this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to be stated in order to make the
statements contained herein or therein not misleading.


5.9           Tax Returns and Payments. All tax returns and reports, including,
without limitation, all foreign returns and reports, of BETA required by law to
be filed have been duly filed, and all taxes, assessments, fees and other
governmental charges heretofore levied upon any properties, assets, income or
franchises of BETA which are due and payable have been paid, except as otherwise
reflected in the Financial Statements.  No extension of time for the assessment
of deficiencies in any federal or state tax has been requested of or granted by
BETA .


5.10           Compliance with Law and Government Regulations.  Except as set
forth on Schedule 5.10 BETA is in compliance with all applicable statutes,
regulations, decrees, orders, restrictions, guidelines and standards, whether
mandatory or voluntary, imposed by the United States of America, any state,
county, municipality or agency of any thereof, and any foreign country or
government to which BETA  is subject.  Without limiting the generality of the
foregoing, BETA  has filed all reports and statements required to be filed
pursuant to the Securities Act of 1933 (the “1933 Act”) and Securities Exchange
Act of 1934 (the “1934 Act”) including all periodic reports required under the
Section 13 or 15 of the Exchange Act and Form SR reports under Rule 463 of the
Securities Act of 1933.  Each of such reports was complete, did not contain any
material misstatement of or omit to state any material fact.


5.11           Books and Records.  The minute books of BETA, all the contents of
which have been previously made available to VIEWPON and their representatives,
contain accurate records of all meetings of, and corporate action taken by
(including action taken by written consent) the shareholders and Board of
Directors of BETA.  Except as set forth on Schedule 5.11 attached hereto, BETA
does not have any of its respective records, systems, controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of BETA .
 
5.12 Reserved


5.13  Reserved
 
                5.14           Material Contracts.  Except as set forth on
Beta’s  SEC filings or as set forth in Schedule 5.14 attached hereto, neither
BETA nor its subsidiaries has nor is  bound by:


 
(a)
any agreement, contract or commitment relating to the employment of any person
by BETA or its subsidiaries, or any bonus, deferred compensation, pension,
profit sharing, stock option, employee stock purchase, retirement or other
employee benefit plan;



 
(b)
any agreement, indenture or other instrument which contains restrictions with
respect to payment of divi­dends or any other distribution in respect of its
capital stock;



 
(c)
any loan or advance to, or investment in, any individual, partnership, joint
venture, corporation, trust, unincorporated organization, government or other
entity (each a “Person”) or any agreement, contract or commitment relating to
the making of any such loan, advance or investment;



 
(d)
any guarantee or other contingent liability in respect of any indebtedness or
obligation of any Person (other than the endorsement of negotiable instruments
for collection in the ordinary course of business);

 
 
14

--------------------------------------------------------------------------------

 
 
 
(e)
any management service, consulting or any other similar type contract;



 
(f)
any agreement, contract or commitment limiting the freedom of BETA  or any
subsidiary to engage in any line of business or to compete with any Person;



 
(g)
any agreement, contract or commitment not entered into in the ordinary course of
business which involves $10,000 or more and is not cancelable without penalty or
premium within 30 days; or



 
(h)
any agreement, contract or commitment which might reasonably be expected to have
a potential adverse impact on the business or operations of BETA  or any
subsidiary; or



 
(i)
any agreement, contract or commitment not reflected in the Financial Statement
under which BETA or any subsidiary is obligated to make cash payments of, or
deliver products or render services with a value greater than $10,000
individually or $30,000 in the aggregate, or receive cash payments of, or
receive products or services with a value greater than $10,000 individually or
$30,000 in the aggregate, and any other agreement, contract or commitment which
is material to the conduct of the business of BETA .



Each contract or agreement set forth on Schedule 5.14 (or not required to be set
forth on Schedule 5.14) is in full force and effect and there exists no default
or event of default or event, occurrence, condition or act (including the
consummation of the transactions contemplated hereby) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default or event of default thereunder.  Neither BETA or any
subsidiary has violated any of the terms or conditions of any contract or
agreement set forth on Schedule 5.14 (or not required to be set forth on
Schedule 5.14) in any material respect, and, to the best knowledge, information
and belief of BETA, all of the covenants to be performed by any other party
thereto have been fully performed.  Except as set forth on Schedule 5.14, the
consummation of the transactions contemplated hereby does not constitute an
event of default (or an event, which with notice or the lapse of time or both
would constitute a default) under any such contract or agreement.


5.15           Restrictive Documents.  Other than as set forth on Schedule 5.15
or Beta’s SEC filings neither BETA or any subsidiary  is subject to, or a party
to, any charter, by-law, mortgage, lien, lease, license, permit, agreement,
contract, instrument, law, rule, ordinance, regulation, order, judgment or
decree, or any other restriction of any kind or character, which could
material­ly adversely affect the business practices, operations or condi­tion of
BETA or any of its assets or property (“BETA’ Property”, which for the purposes
of this Agreement includes the assets and property of all of BETA’
subsidiaries), or which would prevent consummation of the transactions
contemplated by this Agreement, or the continued operation of “BETA’ Business”
after the date hereof or the Closing Date (as hereinafter defined) on
substantially the same basis as heretofore operated or which would restrict the
ability of BETA to conduct business in any area.


5.16   Reserved


5.17           Liabilities.  The liabilities set forth in the Company’s
quarterly report for the period ended March 31, 2014 is true and accurate.


 
15

--------------------------------------------------------------------------------

 
5.18           Compliance with Laws.  Neither BETA  nor any of its subsidiaries,
nor to the knowledge of BETA, any officer, director or employee of BETA  or any
of its subsidiaries is in violation of any applicable order, judgment,
injunction, award or decree, related to, arising out of or affecting the
business or operations of BETA or any of its subsidiaries or their respective
properties or assets.  Neither BETA nor any of its subsidiaries, nor to the
knowledge of BETA, any officer, director or employee of either BETA or any of
its subsidiaries is in violation of any federal, state, local or foreign law,
ordi­nance, regulation or any other requirement of any governmental or
regulatory body, court or arbitrator (including, without limita­tion, laws
relating to the environment and OSHA and the Americans with Disabilities Act)
other than insignificant or immaterial violations which do not and will not
adversely affect (i) BETA’ Business or Property; (ii) the business proposed to
be conducted by VIEWPON after the consummation of the transactions contemplated
by this Agreement; or (iii) the consummation of the transactions contemplated by
this Agreement.  Each permit, license, order or approval of any governmental or
regulatory body or other applica­ble authority (“Permits”) that is material to
the conduct of BETA’ Business is in full force and effect, no violations are or
have been recorded in respect of any permit and no proceeding is pending or, to
the knowledge of BETA, threatened, to revoke or limit any Permit, which
revocation or limitation could have an adverse effect on BETA’ Business or
Property or the business to be conducted by BETA after the consummation of the
transactions contemplated by this Agreement.  Schedule 5.18 contains a list of
all Permits.  Except as set forth on Schedule 5.18, no approval or consent of
any person is needed in order that the Permits continue in full force and effect
following the consummation of the transactions contemplated by this Agreement.


5.19           Employment Relations.


 
(a)
BETA and each of its subsidiaries is in compliance with all Federal, state or
other applicable laws, domestic or foreign, respecting employment and employment
practices, terms and condi­tions of employment and wages and hours, and has not
and is not engaged in any unfair labor practice;



 
(b)
no unfair labor practice complaint against BETA or any of its subsidiaries is
currently pending before the National Labor Relations Board nor has such a
complaint been pending in the last two years;



 
(c)
there is no labor strike, dispute, slowdown or stoppage actually pending or
threatened against or involving BETA or any of its subsidiaries nor has one
existed during the last two years;



 
(d)
no representation question exists respecting the employees of BETA  or any of
its subsidiaries;



 
(e)
no grievance which might have an adverse effect upon BETA  or any of its
subsidiaries or the conduct of BETA ’ Business exists, no arbitration proceeding
arising out of or under any collective bargaining agreement is pending and no
claim therefor has been asserted;



 
(f)
Neither BETA nor any of its subsidiaries is a party to, nor does there otherwise
exist, any union, collective bargaining agreement or similar agreement with
respect to the employees of BETA  or any of its subsidiaries and no collective
bargaining agreement or similar agreement is currently being negotiated by
BETA  or any of its subsidiaries; and



 
(g)
Neither BETA nor any of its subsidiaries has experienced any labor difficulty
during the last two years.  There has not been any adverse change in relations
with employees of BETA  or any of its subsidiaries as a result of any
announcement of the transactions contemplated by this Agreement.



5.20           Employee Benefit Plans.


 
(a)
BETA does not maintain an employee welfare benefit plan (an “Employee Welfare
Plan”), as defined in Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or an employee pension benefit plan, as
defined in Section 3(2) of ERISA (an “Employee Pension Plan”).  There are no
unfunded employee benefit obligations as of Closing.

 
 
(b)
Neither BETA  nor any ERISA Affiliate maintains any Plans that are subject to
the requirements of Section 412 of the Code.



 
16

--------------------------------------------------------------------------------

 
5.22           Broker’s or Finder’s Fees.  No agent, broker, person or firm
acting on behalf of BETA  is, or will be, entitled to any commission or broker’s
or finder’s fees from VIEWPON  or from any Person controlling, controlled by or
under common control with any of the parties hereto, in connection with any of
the transactions contemplated herein.




ARTICLE 6


CONDITIONS TO BETA’S OBLIGATIONS


The exchange of the VIEWPON  Shares by BETA  on the Closing Date is conditioned
upon satisfaction, on or prior to such date, of the following conditions:


6.1.           Good Standing and Other Certificates.   VIEWPON  and each of its
subsidiaries, as the case may be, shall have delivered to BETA :


 
(a)
copies of certificates of incorporation, all amendments thereto, in each case
certified by the Secretary of State or other appropriate official of its
jurisdiction of incorpora­tion;



 
(b)
a certificate from the Secretary of State or other appropriate official of their
respective jurisdictions of incorporation to the effect that VIEWPON  and each
of its subsidiaries are in good standing or subsisting in such jurisdiction and
listing all charter documents including all amendments thereto, on file;



 
(c)
a copy of the bylaws each of VIEWPON  and each of its subsidiaries, certified by
the respective Secretary of each entity as being true and correct and in effect
on the Closing Date.



 
(d)
a resolution of VIEWPON ’s Board of Directors certified by their respective
Secretary approving the transactions contem­plated hereby and authorizing the
President and Secre­tary of each entity to execute this Agreement and all
documents necessary to consummate the sale of the Shares.



6.2           Officer Certificate.   VIEWPON  shall deliver a certificate of its
President stating the following:


        (a)   Certain Agreements.There are no management or consulting
agreements with any third parties to provide these services to VIEWPON  or any
of its subsidiaries.


 
(b)
No Material Adverse Change.  Prior to the Closing Date, there shall be no
material adverse change in the assets or liabilities, the business or condition,
financial or otherwise, the results of operations, or prospects of VIEWPON  or
any of its subsidiaries, whether as a result of any legislative or regulatory
change, revocation of any license or rights to do business, fire, explosion,
accident, casualty, labor trouble, flood, drought, riot, storm, condemna­tion or
act of God or other public force or otherwise.



 
(c)
Truth of Representations and Warranties.  The represen­tations and warranties of
VIEWPON  contained in this Agreement or in any Schedule attached hereto shall be
true and correct on and as of the Closing Date with the same effect as though
such representations and warran­ties had been made on and as of such date.



 
(d)
Performance of Agreements.  All of the agreements of each of VIEWPON  or any of
its subsidiaries to be performed on or before the Closing Date pursuant to the
terms hereof shall have been duly performed.

 
 
17

--------------------------------------------------------------------------------

 
 
 
(e)
No Litigation Threatened.  No action or proceedings shall have been instituted
or threatened before a court or other government body or by any public authority
to restrain or prohib­it any of the transactions contemplated hereby.



6.3           Governmental Approvals.  Except with respect to telecommunications
licenses, all governmental and other consents and approvals, if any, necessary
to permit the consumma­tion of the transactions contemplated by this Agreement
shall have been received.


6.4           Proceedings.  All proceedings to be taken in connection with the
transactions contemplated by this Agreement and all documents incident thereto
shall be satisfactory in form and substance to BETA  and their counsel, and
BETA  shall have received copies of all such documents and other evi­dences as
they or their counsel may reasonably request in order to establish the
consummation of such transactions and the taking of all proceedings in
connection therewith.


6.5           Consents.  Consent of the holders of no less 90% of Viewpon’s
issued and outstanding shares of common stock.  To the extent that less than
100% of the Viewpon shareholders consent to this Agreement,  Beta shall issue to
the Consenting Shareholders that proportion of the Beta Shares each would have
received had all the Viewpon shareholders consented to the Transaction.  Beta
shall reserve for future issuance any shares of Beta common stock that would
otherwise have been issued to the non-consenting shareholders had they consented
to the Agreement prior to Closing.


6.6           Closing.   The transactions contemplated by this Agreement shall
have been consummated by June 30, 2014 unless extended by the parties.


 
ARTICLE 7


CONDITIONS TO THE OBLIGATIONS OF
THE SHAREHOLDERS AND VIEWPON


The obligations of the Shareholders and VIEWPON on the Closing Date are
conditioned upon satisfaction, on or prior to such date, of the following
conditions:


7.1           Good Standing Certificates.  BETA shall have delivered to Viewpon:


 
(a)
copies of the Articles of Incorporation of BETA, including all amendments
thereto, certified by the Secretary of State of the State of Florida;



 
(b)
certificates from the Secretary of State of the State of Florida to the effect
that BETA is in good standing in such State and listing all charter documents,
including all amendments thereto, of BETA on file; and



 
(c)
a resolution of BETA’ Board of Directors certified by its Secretary, approving
the transactions contemplated hereby and authorizing the President and Secretary
of each entity to execute this Agreement and all documents necessary to
consummate the sale of the Shares.

 
7.2           Truth of Representations and Warranties.  The representations and
warranties of BETA contained in this Agreement shall be true and correct on and
as of the Closing Date with the same effect as though such representations and
warranties had been made on and as of such date, and BETA shall have delivered
to VIEWPON an officer certificate, dated the Closing Date, stating the
following:
 
 
18

--------------------------------------------------------------------------------

 
(a)   Certain Agreements. Except as listed on schedules hereto there is no
management or consulting agreements with any third parties to provide these
services to BETA or any of its subsidiaries.


 
(b)
No Material Adverse Change.  Prior to the Closing Date, there shall be no
material adverse change in the assets or liabilities, the business or condition,
financial or otherwise, the results of operations, or prospects of BETA  or any
of its subsidiaries, whether as a result of any legislative or regulatory
change, revocation of any license or rights to do business, fire, explosion,
accident, casualty, labor trouble, flood, drought, riot, storm, condemna­tion or
act of God or other public force or otherwise.



 
(c)
Truth of Representations and Warranties.  The represen­tations and warranties of
BETA contained in this Agreement or in any Schedule attached hereto shall be
true and correct on and as of the Closing Date with the same effect as though
such representations and warran­ties had been made on and as of such date.



 
(d)
Performance of Agreements.  All of the agreements of each of BETA or any of its
subsidiaries to be performed on or before the Closing Date pursuant to the terms
hereof shall have been duly performed.



 
(e)
No Litigation Threatened.  No action or proceedings shall have been instituted
or threatened before a court or other government body or by any public authority
to restrain or prohib­it any of the transactions contemplated hereby.



7.3           Governmental Approvals.   All governmental consents and approvals,
if any, necessary to permit the consummation of the transactions contemplated by
this Agreement shall have been received.


7.4           Performance of Agreements.  All of the agreements of BETA to be
performed on or before the Closing Date pursuant to the terms hereof shall have
been duly performed, and BETA  shall have delivered to VIEWPON  a certifi­cate,
dated the Closing Date, to such effect.


7.5           Proceedings.  All proceedings to be taken in connection with the
transactions contemplated by this Agreement and all documents incident thereto
shall be reasonably satisfactory in form and substance to VIEWPON and its
counsel, and VIEWPON shall have received copies of all such documents and other
evidences as they or their counsel may reasonably request in order to establish
the consummation of such transactions and the taking of all proceedings in
connection therewith.
Directors of BETA and immediately thereafter resign from Beta’s Board of
Directors .


7.6           Closing.  The transactions contemplated by this Agreement shall
have been consummated by June 30, 2014 unless extended by the mutual consent of
the parties.


ARTICLE 8


SURVIVAL OF REPRESENTATIONS; INDEMNITY; SET-OFF


8.1           Survival of Covenants and Agreements.  The respective
representations, warranties, covenants and agreements of the Shareholders,
VIEWPON, its officers and directors and BETA  contained in this Agreement, or
any Schedule attached hereto or any agreement or document delivered pursuant to
this Agreement shall survive for a period of one year from the consummation of
the transactions contemplated hereby; provided, however, that the
representations, warranties and agreements made with regard to taxes and ERISA
matters shall survive until the applicable statutes of limitations have expired;
and provided further, however, that with respect to any covenant, term or
provision to be performed hereunder or in any of the Schedules hereto or any
documents or agreements delivered hereunder, the right of indemnification under
this Article 8 shall survive until such covenant, term or provision has been
fully paid, performed or discharged.


 
19

--------------------------------------------------------------------------------

 
8.2           Indemnification.


 
(a)
VIEWPON and its officers and directors agree to indemnify and hold BETA and
their officers, directors, shareholders, employees, affiliates and agents
harmless from damages, losses, liabilities, assessments, judgments, costs or
expenses (including, without limitation, penalties, interest and reasonable
counsel fees and expenses), (each a “Claim”), in excess of $5,000 in the
aggregate, as a result of or arising out of the breach of any representation or
warranty made by the Shareholders, the officers and directors  and/or VIEWPON or
the failure of any representa­tion or warranty made by Shareholders and/or
VIEWPON in this Agreement or in any Schedule attached hereto or any document or
agreement delivered hereunder to be true and correct in all respects as of the
date of this Agreement and as of the Closing Date or the non-performance by The
Shareholders, officers and directors  and/or VIEWPON of any covenant, term or
provision to be performed by it hereunder or in any of the documents or
agreements delivered hereunder which may be imposed or sought to be imposed on
BETA or VIEWPON.



(b)    BETA agrees to indemnify and hold VIEWPON their officers and
directors  from damages, losses, liabilities, assessments, judgments, costs or
expenses (including, without limitation, penalties, interest and reasonable
counsel fees and expenses), (each a “Claim”), in excess of $5,000 in the
aggregate, as a result of or arising out of the breach of any representation or
warranty made by Beta.


 
(c)
BETA’ and VIEWPON’s right to indemnifica­tion as provided in this Section 8.2
shall not be eliminated, reduced or modified in any way as a result of the fact
that (i) BETA or VIEWPON has notice of a breach or inaccuracy of any
representation, warranty or covenant contained herein; (ii) BETA has been
provided with access, as requested by BETA, to officers and employees of VIEWPON
or any of its subsidiaries and such of VIEWPON’s books, documents, contracts and
records as has been provided to BETA in response to BETA’ requests.



8.3           Conditions of Indemnification.


 
(a)
A party entitled to indemnification hereunder (the “Indemnified Party”) shall
notify the party or parties liable for such indemnification (the “Indemnified
Party”) in writing of any Claim or potential liability for Taxes (“Tax Claim”)
which the Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement.  Such notice shall be given
within a reasonable (taking into account the nature of the Claim or Tax Claim)
period of time after the Indemnified Party has actual knowledge there­of.  The
Indemnifying Party shall satisfy its obligations under this Article 8 within
forty days after receipt of subsequent written notice from the Indemni­fied
Party if an amount is specified therein, or prompt­ly following receipt of
subsequent written notice or notices specifying the amount of such Claim or Tax
Claim additions thereto; provided, however, that for so long as the Indemnifying
Party is in good faith defend­ing a Claim or Tax Claim pursuant to Section
8.3(b) hereof, its obligation to indemnify the Indemnified Party with respect
thereto shall be suspended (other than with respect to any costs, expenses or
other liabilities incurred by the Indemnified Party prior to the assumption of
the defense by the Indemnifying Party).  Failure to provide a notice of Claim or
Tax Claim within the time period referred to above shall not constitute a
defense to a Claim or Tax Claim or release the Indemnifying Party from any
obligation hereunder to the extent that such failure does not prejudice the
position of the Indemnifying Party.

 
 
20

--------------------------------------------------------------------------------

 
 
 
(b)
If the facts giving rise to any such indemnification involve any actual,
threatened or possible Claim or demand or Tax Claim by any person not a party to
this Agreement against the Indemnified Party, the Indemnifying Party shall be
entitled to contest or defend such Claim or demand Tax Claim at its expense and
through counsel of its own choosing, which counsel shall be reasonably
acceptable to the Indemnified Party, such right to contest or defend shall only
apply if the Indemnifying Party gave written notice of its intention to assume
the contest and defense of such Claim or demand Tax Claim to the Indemnified
Party as soon as practicable, but in no event more than thirty days after
receipt of the notice of Claims or Tax Claim, and provided the Indemnified Party
with appropriate assur­ances as to the creditworthiness of the Indemnifying
Party, and that the Indemnifying Party will be in a position to pay all fees,
expenses and judgments that might arise out of such Claim or demand Tax
Claim.  The Indemnified Party shall have the obligation to cooper­ate in the
defense of any such Claim or demand Tax Claim and the right, at its own expense,
to participate in the defense of any Claim or Tax Claim.  So long as the
Indemnifying Party is defending in good faith any such Claim or demand Tax Claim
asserted by a third party against the Indemnified Party, the Indemnified Party
shall not settle or compromise such Claim or demand Tax Claim.  The Indemnifying
Party shall have the right to settle or compromise any such Claim or demand Tax
Claim without the consent of the Indemnified Party at any time utilizing its own
funds to do so if in connection with such settlement or compromise the
Indemnified Party is fully released by the third party and is paid in full any
indemnification amounts due hereunder.  The Indemnified Party shall make
available to the Indemnifying Party or its agents all records and other
materials in the Indemnified Party’s possession reasonably required by it for
its use in contesting any third party Claim or demand Tax Claim and shall
other­wise cooperate, at the expense of the Indemnifying Party, in the defense
thereof in such manner as the Indemnifying Party may reasonably
request.  Whether or not the Indemnifying Party elects to defend such Claim or
demand Tax Claim, the Indemnified Party shall have no obligation to do so.



 
ARTICLE 9


MISCELLANEOUS


9.1           Reserved


9.2           Expenses.  The parties hereto shall pay all of their own expenses
relating to the transactions contemplated by this Agreement, including, without
limitation, the fees and expenses of their respective counsel and financial
advisers.


9.3           Governing Law.  The interpretation and construction of this
Agreement, and all matters relating hereto, shall be governed by the laws of the
State of Florida applicable to agree­ments executed and to be performed solely
within such State without regard to conflicts of laws.


9.4           Jurisdiction.  Any judicial proceeding brought against any of the
parties to this Agreement on any dispute arising out of this Agreement or any
matter related hereto may be brought in the courts of the State of Florida, or
in the United States District Court for the Miami, Florida area, and, by
execution and delivery of this Agreement, each of the parties to this Agreement
accepts the exclusive jurisdiction of such courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.  The
prevail­ing party or parties in any such litigation shall be entitled to receive
from the losing party or parties all costs and expenses, including reasonable
counsel fees, incurred by the prevailing party or parties.


 
21

--------------------------------------------------------------------------------

 
9.5           Captions.  The Article and Section captions used herein for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.


9.6           Publicity.  Except as otherwise required by law, none of the
parties hereto shall issue any press release or make any other public statement,
in each case relating to, connected with or arising out of this Agreement or the
matters contained herein, without obtaining the prior approval of BETA and
VIEWPON to the contents and the manner of presentation and publication
thereof.  The parties hereto agree that the execution of this Agreement requires
the release of information to the financial press concerning this acquisition
and accordingly agree to promptly issue a press release mutually acceptable to
VIEWPON and BETA and to file a Form 8-K report with the Securities and Exchange
Commission containing this agreement and all exhibits and schedules hereto.


9.7           Notices.   Any notice or other communication required or permitted
hereunder shall be deemed sufficiently given when delivered in person, one
business day after delivery to a reputa­ble overnight carrier, four business
days if delivered by regis­tered or certified mail, postage prepaid or when sent
by telecopy with a copy following by hand or overnight carrier or mailed,
certified or registered mail, postage prepaid, addressed as follows:
 


If to BETA :
Beta Music Group, Inc.
Attn:  Jim Ennis
160 East 65th Street New York, NY 10065
 
 
If to VIEWPON :
Viewpon Holdings, Inc.
Attn:  Frank Terzo CEO
8 Bertero Square Alameda, CA 94501


9.8           Parties in Interest.  This Agreement may not be trans­ferred,
assigned, pledged or hypothecated by any party hereto, other than by operation
of law.  This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.


9.9           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.


9.10           Entire Agreement.  This Agreement, including the Sched­ules
hereto and the other documents referred to herein which form a part hereof,
contain the entire understanding of the parties hereto with respect to the
subject matter contained herein and therein.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.


9.11           Amendments.  This Agreement may not be changed orally, but only
by an agreement in writing signed by BETA, the Shareholders and VIEWPON.


9.12           Severability.  In case any provision in this Agreement shall be
held invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof will not in any way be
affected or impaired thereby.


9.13           Third Party Beneficiaries.  Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereof.


 
22

--------------------------------------------------------------------------------

 
9.14           Cooperation After Closing.  From and after the Clos­ing Date,
each of the parties hereto shall execute such documents and other papers and
take such further actions as may be reasona­bly required or desirable to carry
out the provisions hereof and the transactions contemplated hereby.
 
 
ARTICLE 10


COVENANTS


10.1           Access to Information.  Each of VIEWPON and BETA agrees that,
prior to the Closing Date, the other party hereto shall be entitled, through its
officers, employees and representatives (including, without limitation, its
legal and financial advisors and accountants), to make such investigation of the
properties, businesses and operations of VIEWPON or BETA and their respective
subsidiaries, as applicable, and such examination of the books, records and
financial condition of VIEWPON or BETA (and their respective subsidiaries), as
applicable, as such other party reasonably requests and to make copies of such
books and records.  Any such investigation and examination shall be conducted
during regular business hours and under reasonable circumstances, and each of
VIEWPON and BETA shall cooperate, and shall cause their respective subsidiaries
to cooperate, fully therein.  No investigation by VIEWPON or BETA prior to or
after the date of this Agreement shall diminish or obviate any of the
representations, warranties, covenants or agreements of the other party thereto
contained in this Agreement or any other agreements or certificates in
connection with the transactions contemplated by this Agreement.  In order that
each of BETA and VIEWPON may have full opportunity to make such physical,
business, accounting and legal review, examination or investigation as it may
reasonably request of the affairs of VIEWPON  or BETA (and their respective
subsidiaries), as applicable, VIEWPON and BETA shall cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of VIEWPON or BETA, as applicable, to cooperate fully with such representatives
in connection with such review and examination.


10.2           Conduct of BETA’ and VIEWPON’s Respective Businesses Pending the
Closing.


 
(a)
Prior to the Closing Date, except as otherwise expressly contemplated by this
Agreement, VIEWPON and each of its subsidiaries shall and BETA shall, and shall
cause its subsidiaries to:



 
(i)
conduct its business only in the ordinary course consistent with past practice;



 
(ii)
use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill, (B) preserve its present relationship with Persons having business
dealings with it ;



 
(iii)
maintain (A) all its assets and properties in their current condition, ordinary
wear and tear excepted, and (B) insurance upon all of its properties and assets
in such amounts and of such kinds comparable to that in effect on the date of
this Agreement;



 
(iv)
(A) maintain its books, accounts and records in the ordinary course of business
consistent with past practices, (B) continue to collect accounts receivable and
pay accounts payable utilizing normal procedures and without discounting or
accelerating payment of such accounts (other than in the ordinary course of
business), and (C) comply with all contractual and other obligations applicable
to its operations; and



 
(v)
comply in all material respects with applicable Laws.

 
 
23

--------------------------------------------------------------------------------

 
 
 
(b)
Prior to the Closing Date, except as otherwise expressly contemplated by this
Agreement, VIEWPON and each of its subsidiaries shall not and BETA shall not,
and shall cause its subsidiaries not to:



 
(i)
declare, set aside, make or pay any dividend or other distribution in respect of
its capital stock;

 
(ii)   in the case of VIEWPON, issue, sell or dispose of any shares of its
capital stock or other securities of itself or its subsidiaries, or grant
options, warrants, calls or other rights to purchase any capital stock of itself
or any of its subsidiaries.


 
(iv)
amend its certificate of incorporation, by-laws, memorandum or articles of
association or similar organizational documents, except that with consent to
BETA solely for the purposes of changing the name of VIEWPON so as to add the
word “VIEWPON” thereto and BETA may amend its certificate of incorporation to
increase the number of authorized shares as necessary to permit BETA to
consummate the transactions contemplated hereby;



 
(v)
(A) materially increase the annual level of compensation of any employee, (B)
increase the annual level of compensation payable or to become payable by it or
any of its subsidiaries to any of their respective executive officers, (C) grant
any bonus, benefit or other direct or indirect compensation to any employee,
director or consultant, other than in the ordinary course consistent with past
practice, (D) increase the coverage or benefits available under any (or create
any new) severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan or
arrangement made to, for, or with any of its or its subsidiaries’ directors,
officers, employees, agents or representatives or otherwise modify or amend or
terminate any such plan or arrangement;



 
(vi)
except (A) for trade payables and (B) for pledges of assets and indebtedness for
borrowed money which do not exceed, individually or in the aggregate,
$10,000  (it being understood that(1) such amount shall not include indebtedness
existing or assets pledged prior to the date of this Agreement and (2) the
transaction value of any asset pledges shall be deemed to be equal to the fair
market value of the assets pledged in such transaction), borrow monies of any
reason or draw down on any line of credit or debt obligation, or become the
guarantor, surety, endorser or otherwise liable for any debt, obligation or
liability (contingent or otherwise) of any other Person;



 
(vii)
except as may be permitted pursuant to clause (vi) above, subject to any lien
(except for leases that do not materially impair the use of the property subject
thereto in their respective businesses as presently conducted and in the
ordinary course of business), any of its properties or assets (whether tangible
or intangible);



 
(viii)
acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any material properties or assets, or its rights
to any of the foregoing (except for fair consideration in the ordinary course of
business consistent with past practice);



 
(ix)
cancel or compromise any debt or claim or waive or release any material right
except in the ordinary course of business consistent with past practice;

 
 
24

--------------------------------------------------------------------------------

 
 
 
(x)
enter into any commitment for capital expenditures in excess of $250,000 for any
individual commitment and $1,000,000 for all commitments in the aggregate;



 
(xi)
enter into, modify or terminate any labor or collective bargaining agreement or,
through negotiation or otherwise, make any commitment or incur any liability to
any labor organization;



 
(xii)
enter into any transaction or make or enter into any Contract which by reason of
its size or otherwise is not in the ordinary course of business consistent with
past practice.



 
(xiii)
transfer any funds or assets to any of its officers and directors, which funds
and assets are, in the aggregate, worth in excess of $25,000, except for the
purchase of goods and services from any such officer or director in the ordinary
course of business at the fair market value for such goods and services;



 
(xiv)
agree to do anything prohibited by this Section 10.2 or anything which would
make any of the representations and warranties of BETA  or the VIEWPON in this
Agreement or BETA Documents or VIEWPON Documents untrue or incorrect in any
material respect as of any time through and including the Closing Date.



 
10.3
Consents and Approvals.



 
(a)
VIEWPON ,  BETA and the Shareholders shall use their respective best efforts,
and shall cooperate with each other, to obtain at the earliest practicable date
all consents and approvals required to consummate the transactions contemplated
by this Agreement; provided, however, that neither VIEWPON  nor BETA  shall be
obligated to pay any consideration (except for filing fees) therefor to any
third party from whom consent or approval is requested.



 
(b)
Promptly following the date of this Agreement, BETA shall prepare and file with
the Securities and Exchange Commission a Form 8-k  relating to the terms and
conditions of the acquisition of  Viewpon.  Information Statement which shall
have become false or misleading.



 
10.4
Other Actions.



 
(a)
Each of VIEWPON and BETA shall use its best efforts to (i) take all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement and (ii) cause the fulfillment at the earliest practicable date of all
of the conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.



 
(b)
BETA shall use its best efforts to assure that, prior to the Closing, the BETA
Shares have remained quoted on the OTCQB, subject to official notice of
issuance.



10.5           Publicity.   Neither VIEWPON nor BETA shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of BETA or VIEWPON, disclosure is otherwise
required by applicable Law or by the applicable rules of any stock exchange on
which BETA or VIEWPON (or any Affiliates thereof) lists securities; provided
that, to the extent required by applicable Law, the party intending to make such
release shall use commercially reasonable efforts consistent with such
applicable Law to consult with the other party with respect to the text thereof.


 
25

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, each of BETA, the Shareholders and VIEWPON  have executed
this Agreement, all as of the day and year first above written.


BETA MUSIC GROUP, INC.
   
By:          /s/ Jim Ennis                                                 
 
Name:     Jim Ennis
 
Title:       Chief Executive
Officer                                                                
     
VIEWPON HOLDINGS, INC.
   
By:          /s/ Michael Orkin           
                                           
 
Name:     Michael Orkin
 
Title:       President                                
 



 






  [Shareholder signatures on the following page.]








 
26

--------------------------------------------------------------------------------

 




  THE SHAREHOLDERS:




/s/ Michael Orkin
/s/ Jean Coleman

Michael Orkin
Jean Coleman

 
/s/ Dennis Koehane
/s/ Mark Soukup

Dennis Koehane
Mark Soukup



/s/Frank Terzo
/s/ Kyle Parker

Frank Terzo
Kyle Parker



/s/  Michael Koehane  
/s/ Brent Rojas

Michael Koehane
Brent Rojas

 
/s/ Renee Barone
/s/  Malou Nubla

Renee Barone
Malou Nubla

 
/s/ Cassady Toles
/s/ Alex Van Duyn

Cassady Toles
Alex Van Duyn

 
/s/ Chris Parker
/s/ Dennis Schaler

Chris Parker
Dennis Schaler

 
/s/ John Schroeder
/s/ Al Lyons

John Schroeder
Al Lyons











 
27

--------------------------------------------------------------------------------

 


THE SHAREHOLDERS:




Shareholder
Name
Viewpon
Shares
 
Beta
Shares
 
Michael Orkin
10,000,000
 
461,742
Dennis Koehane
9,000,000
 
415,568
Frank Terz
8,750,000
 
404,024
Michael Koehane
1,000,000
 
46,174
Renee Barone
1,000,000
 
46,174
Jenn Coleman
400,000
 
400,000
Marc Soukup
300,000
 
13,852
Al Lyons
250,000
 
11,544
Kyle Parker
175,000
 
30,043
Brent Rojas
150,000
 
25,751
Malou Nubla
100,000
 
17,167
Cassady Toles
50,000
 
8,584
Alex Van Duyn
50,000
 
8,584
Chris Parker
25,000
 
4,292
Dennis Schaler
40,000
 
4,433
John Schroeder
12,500
 
2,146
               
Totals
31,302,500
 
1,900,078






 
 
28 

--------------------------------------------------------------------------------